--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.7












DELUXE CORPORATION
DEFERRED COMPENSATION PLAN
(2011 Restatement)
 
 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
DELUXE CORPORATION
DEFERRED COMPENSATION PLAN
(2011 Restatement)
TABLE OF CONTENTS
 

   
Page
SECTION 1
RESTATEMENT AND PURPOSE
1
 
1.1.
Restatement
1
 
1.2.
Purpose
1
 
1.3.
Effective Date
1
 
1.4.
Merger of Supplemental Plan
1
SECTION 2
DEFINITIONS
2
 
2.1.
Definitions
2
 
2.2.
Transition Rule
5
SECTION 3
ELIGIBILITY FOR PARTICIPATION
6
SECTION 4
ENROLLMENT AND ELECTIONS
6
 
4.1.
Initial Enrollment
6
 
4.2.
Election to Defer
7
 
4.3.
Special Rule for New Hires
8
 
4.4.
409A Transition Rule
8
SECTION 5
DEFERRAL ACCOUNTS
8
 
5.1.
Participant Deferral Accounts
8
 
5.2.
Employee Benefit Plan Equivalent
9
 
5.3.
Investment Options
9
 
5.4.
Charges Against Deferral Accounts
9
 
5.5.
Contractual Obligation
9
 
5.6.
Unsecured Interest
9
 
5.7.
Enforcement of Clawbacks.
10
SECTION 6
PAYMENT OF DEFERRED AMOUNTS
10
 
6.1.
Event of Maturity
10
 
6.2.
Form of Distribution
11
 
6.2.1.
Form of Payment
11
 
6.2.2.
Time of Payment
12
 
6.2.3.
Default
13
 
6.2.4.
New Designation
13
 
6.2.5.
In-Service Distribution Accounts
14
 
6.2.6.
Code Section 162(m) Delay
15
 
6.3.
Distribution of Taxable Amounts
15
 
6.4.
Tax Withholding
15
 
6.5.
Special Rule for eFunds Participants
16


 
 

--------------------------------------------------------------------------------

 
 
SECTION 7
UNFORESEEABLE EMERGENCY
17
SECTION 8
BENEFICIARY
18
SECTION 9
NONTRANSFERABILITY
18
SECTION 10
DETERMINATIONS — RULES AND REGULATIONS
18
 
10.1.
Determinations
18
 
10.2.
Claims Procedure
18
 
10.2.1.
Initial Claim
18
 
10.2.2.
Notice of Initial Adverse Determination
19
 
10.2.3.
Request for Review
19
 
10.2.4.
Claim on Review
19
 
10.2.5.
Notice of Adverse Determination for Claim on Review
20
 
10.3.
Rules and Regulations.
20
 
10.3.1.
Adoption of Rules
20
 
10.3.2.
Specific Rules.
20
 
10.4.
Deadline to File Claim
21
 
10.5.
Exhaustion of Administrative Remedies
22
 
10.5.1.
Deadline to File Legal Action
22
 
10.6.
Knowledge of Fact by Participant Imputed to Beneficiary
22
SECTION 11
ADMINISTRATION
22
 
11.1.
Company
22
 
11.1.1.
Chief Executive Officer
22
 
11.1.2.
Committee
22
 
11.1.3.
Management Committee.
22
 
11.2.
Conflict of Interest
24
 
11.3.
Dual Capacity
24
 
11.4.
Administrator
24
 
11.5.
Named Fiduciaries
24
 
11.6.
Service of Process
25
 
11.7.
Administrative Expenses
25
 
11.8.
Rules, Policies and Procedures
25
 
11.9.
Method of Executing Instruments
25
 
11.10.
Information Furnished by Participants
25
SECTION 12
AMENDMENT AND TERMINATION
25
SECTION 13
LIFE INSURANCE CONTRACT
26
SECTION 14
CHANGE IN CONTROL
26
 
14.1.
Distributions upon Change in Control
26
 
14.2.
Definitions and Special Rules
27
SECTION 15
NO VESTED RIGHTS
28
SECTION 16
APPLICABLE LAW
28



 
- ii - 

--------------------------------------------------------------------------------

 


DELUXE CORPORATION

DEFERRED COMPENSATION PLAN

(2011 Restatement)


SECTION 1


RESTATEMENT AND PURPOSE


1.1.           Restatement.  Deluxe Corporation, a Minnesota corporation
(hereinafter called the “Company”), established, effective as of November 15,
1983, a deferred compensation plan known as the “DELUXE CORPORATION DEFERRED
COMPENSATION PLAN” (hereinafter called the “Plan”).  The Plan was subsequently
restated effective as of January 1, 1996, restated again effective October 26,
2000 (except as otherwise indicated), restated again effective January 1, 2009,
and two amendments have subsequently been adopted.  The Plan is now again
restated effective January 1, 2011 (the “Effective Date”), except as otherwise
indicated herein, in order to incorporate the previous amendments, and to make
certain other changes.


1.2.           Purpose.  The purpose of the Plan is to provide a means whereby
amounts payable by the Company to Participants (as hereinafter defined) may be
deferred to some future period.  It is also the purpose of the Plan to attract
and retain as employees persons whose abilities, experience and judgment will
contribute to the growth and profitability of the Company.


1.3.          Effective Date.  This restatement of the Plan is generally
effective as of January 1, 2011.  Certain provisions of the Plan, as set forth
herein, are effective as of January 1, 2005, and any other provision of the Plan
that is required to be effective as of January 1, 2005, in order to comply with
section 409A of the Code shall be effective as of such date.  Anything else
contained herein to the contrary notwithstanding, the amendments to the Plan
made by this restatement (with the exception of the amendments made to Sections
10 and 11 that are administrative in nature) shall not apply to the portion of a
Participant’s Deferral Account that consists of amounts credited to the Deferral
Account prior to January 1, 2005 and the earnings thereon, and such portion
shall be distributed in accordance with the terms of the Plan as in effect prior
to this restatement.


1.4.           Merger of Supplemental Plan.  Effective as of December 31, 2008,
the Deluxe Corporation Supplemental Benefit Plan (the “Supplemental Plan”) was
merged with and into the Plan.  Each person who was a participant in the
Supplemental Plan on December 31, 2008, automatically became a Participant in
the Plan as of such date, and the balance in each Participant’s Supplemental
Account (as defined in the Supplemental Plan) as of such date was added to and
became part of the balance in such Participant’s Deferral Account and shall
thereafter be administered and paid in the same manner as the Deferral
Account.  Notwithstanding the foregoing, the balance in each Participant’s
Supplemental Account that represents amounts credited to the Participant’s
balance in the Supplemental Plan prior to January 1, 2005, and the earnings
thereon, shall be held in a separate subaccount of the Deferral Account and paid
in accordance with the provisions of the Supplemental Plan as in effect on
December 31, 2004.


 
 

--------------------------------------------------------------------------------

 


SECTION 2
 
DEFINITIONS


2.1.          Definitions.  Whenever used in this Plan, the following terms
shall have the meanings set forth below:


 
(a)
“Affiliate” means a business entity which is a member of the Controlled Group
and is recognized as an Affiliate by the Management Committee for the purposes
of this Plan.



 
(b)
“Base Salary” means the base salary scheduled to be paid to a Participant during
a Plan Year without regard to any Incentive Compensation, or any portion
deferred under this Plan.



 
(c)
“Change in Control” is defined in Section 14.



 
(d)
“Code” means the Internal Revenue Code of 1986, and all regulations, revenue
rulings, and other forms of authoritative guidance issued pursuant thereto.



 
(e)
“Controlled Group” means the Company and all other business entities, whether or
not incorporated, which, together with the Company, would be considered a single
employer under section 414(b) or (c) of the Code.



 
(f)
“Committee” means the Compensation Committee of the Board of Directors of the
Company.



 
(g)
“Deferral Account” means the separate bookkeeping account representing the
unfunded and unsecured general obligation of Company established with respect to
each Participant to which is credited the dollar amounts specified in Section 5
and from which are subtracted payments made pursuant to Sections 6 and 7.



 
(h)
“Disability” means, as to a Participant who is an employee of the Company, a
determination of disability under Company’s Long Term Disability Plan.  If the
Participant is an employee of an Affiliate, “Disability” means as to such
Participant, a determination of disability under the Long Term Disability Plan
of such Affiliate, or, if no such Plan exists, then under the Long Term
Disability Plan of the Company as if such Participant were a participant in such
plan.  If the Company discontinues its Long Term Disability Plan, then
“Disability” shall mean long term disability as defined in any other Plan of the
Company which generally defines long term disability for purposes of such other
plan. In no event, however, shall a Participant be considered to have a
Disability for purposes of this Plan until such time as such Participant is
entitled to begin (or would be entitled to begin, if such Participant were a
participant in the relevant plan) receipt of benefits under such long term
disability or other relevant plan.  Effective January 1, 2009, a Participant
shall not be considered to have a Disability unless the condition constituting
Disability is a medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
twelve months, and the Participant either has been receiving disability payments
under any plan (including a short-term disability plan or practice) of the
Company or an Affiliate for at least three months, or, if he or she is not
eligible to participate in any disability plan, is unable to engage in any
substantial gainful activity.



 
- 2 -

--------------------------------------------------------------------------------

 


 
(i)
“Eligible Employee” means an employee of the Company or its Affiliates who (i)
is an officer or assistant officer, or (ii) has significant management or
professional responsibilities, and (iii) who is highly compensated.  Subject to
the limitations contained in Section 3, the Management Committee from time to
time may (i) establish rules governing the eligibility of employees of the
Company and its Affiliates to participate in the Plan and, such rules, if
adopted, shall be deemed to further define or amend, as the case may be, the
definition of “Eligible Employee” herein, and (ii) permit certain employees of
the Company and its Affiliates, who would not otherwise be eligible to
participate in the Plan, to participate in the Plan.



 
(j)
“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations and other forms of authoritative guidance issued pursuant thereto.



 
(k)
“Event of Maturity” means any of the occurrences described in Section 6.1 by
reason of which a Participant or Beneficiary may become entitled to a
distribution from the Plan.



 
(l)
“Incentive Compensation” means the incentive, bonus, and similar compensation
that is paid to a Participant based on performance or other factors during a
Plan Year without regard to any portion deferred under this Plan.  Incentive
Compensation shall not include any awards made under the 2000 Stock Incentive
Plan, or any subparts thereof, until such time as the Management Committee
determines that all or a portion of such compensation is Incentive Compensation.



 
(m)
“In-Service Distribution Account” means an account to which a Participant
allocates a portion of his or her Deferral Account in accordance with Section
6.2.5.  Except for distribution in Section 6.2.5, or as otherwise provided in
this Plan, an In-Service Distribution Account shall be treated as part of the
Participant’s Deferral Account for all purposes of the Plan.



 
(n)
“Installment Amount” means the portion of a Participant’s Deferral Account that
is to be paid during a period designated pursuant to Section 6.2.1 by the
Participant in writing at the time of his or her enrollment or otherwise made in
accordance with this Plan.  Installment Amounts may, with the consent of the
Management Committee, be expressed either in dollars or as a percentage of the
Participant’s total Deferral Account, and if the Installment Amount is expressed
in dollars and is less than the total Deferral Account, the Installment Amount
shall be equal to the Deferral Account.



 
- 3 -

--------------------------------------------------------------------------------

 


 
(o)
“Management Committee” means the Management Committee formed by the Chief
Executive Officer pursuant to Section 11 of the Plan.



 
(p)
“Participant” means any Eligible Employee who is affirmatively selected by the
Management Committee and who either elects to participate in the Plan, is
eligible to have an amount credited to his Deferral Account pursuant to Section
5.2, or had an account in the Supplemental Plan on December 31, 2008.



 
(q)
“Plan Year” means the twelve-month period coinciding with the Company’s fiscal
year and ending on each December 31.



 
(r)
“Selected Distribution Date” shall mean the date that is designated in
accordance with this Plan by the Participant in writing at the time of his or
her enrollment as the date for the payment or commencement of payments of his or
her Deferral Account. To the extent permitted by the Management Committee, a
Participant may designate either the date of his Termination of Employment,
January 1 of the year following his or her Termination of Employment as the
Selected Distribution Date, January 1 of a specified year (whether or not
Termination of Employment has occurred), or any other date permitted by the
Management Committee that complies with section 409A of the Code.  In the
absence of an effective election of any other date, a Participant’s Selected
Distribution Date shall be the date of his or her Termination of Employment.



 
(s)
“Supplemental Plan” means the Deluxe Corporation Supplemental Benefit Plan,
originally established as of November 8, 1984, restated as of October 26, 2000,
and merged into this Plan as of December 31, 2008.



 
(t)
“Termination of Employment” means a complete severance of a Participant’s
employment relationship with the Company and all Affiliates.  Effective January
1, 2009, a Participant shall not be considered to have incurred a Termination of
Employment until the Participant has incurred a separation from service as
determined in accordance with section 409A of the Code.  By way of illustration,
and without limiting the generality of the foregoing, the following principals
shall apply in determining whether a Participant has incurred a separation from
service:



 
(i)
The Participant shall not be considered to have separated from service so long
as the Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with the Company under
an applicable statute or by contract.



 
(ii)
Regardless of whether his or her employment has been formally terminated, the
Participant will be considered to have separated from service as of the date it
is reasonably anticipated that no further services will be performed by the
Participant for the Company, or that the level of bona fide services the
Participant will perform after such date will permanently decrease to less than
50 percent of the average level of bona fide services performed over the
immediately preceding 36-month period (or the full period of employment if the
Participant has been employed for less than 36 months).  For purposes of the
preceding test, during any paid leave of absence the Participant shall be
considered to have been performing services at the level commensurate with the
amount of compensation received, and unpaid leaves of absence shall be
disregarded.



 
- 4 -

--------------------------------------------------------------------------------

 


 
(iii)
For purposes of determining whether the Participant has separated from service,
all services provided for the Company, or for any entity that is a member of the
Controlled Group (including any Affiliate), shall be taken into account, whether
provided as an employee or as a consultant or other independent contractor;
provided that the Participant shall not be considered to have not separated from
service solely by reason of service as a non-employee director of the Company or
any other such entity.  Solely for purposes of this Section 2.1(r), the term
“Controlled Group” shall be modified by substituting “50 percent” for “80
percent” for all purposes of section 414(b) and (c) of the Code (and section
1563 to the extent incorporated therein).



 
(iv)
A Participant who is employed by an Affiliate, and continues to be employed by
the Affiliate following a stock sale, spin-off, or other transaction that causes
the Participant’s employer to cease to be a member of the Controlled Group,
shall not be considered to have incurred a Termination of Employment as a result
of such transaction.  A Participant who ceases to be employed by the Company or
any member of the Controlled Group as a result of a sale of substantially all of
the assets constituting a division, facility, or separate line of business,
shall be considered to have incurred a Termination of Employment unless the
Company (or Affiliate selling such assets) and the purchaser agree in writing,
not later than the closing date of such transaction, that all Participants
affected by such transaction shall not be considered to have incurred a
Termination of Employment, and that the purchaser agrees to assume the
obligation for payment of the Deferral Accounts of all such Participants in
accordance with the Plan, unless the transaction constitutes a Change in Control
with respect to such Participants and Section 14.1 applies.



2.2.           Transition Rule.  Subject to rules and deadlines established by
the Management Committee, Participants with Deferral Accounts as of December 31,
2008, who have not commenced receiving payments under Section 5 shall have an
opportunity to change the deferral election(s) for their Deferral Accounts and
elect a new designation of a time and form of payment pursuant to Section 6.2.4
as in effect prior to January 1, 2005.  No change in a deferral election shall
cause an amount that would otherwise have been paid in the year in which the
election is made to be paid in a later year, or cause an amount that would have
been paid in a later year to be paid in the year in which the election is
made.  Such new designation must, however, apply to the entire Deferral Account
such that after the new designation, the Participant shall have one Selected
Distribution Date and one form of payment under Section 6 for his or her entire
Deferral Account.  Participants failing to make an effective new designation or
not eligible for a new designation pursuant to this transition rule shall
receive their distribution by giving effect to the prior effective election(s)
under the Plan.


 
- 5 -

--------------------------------------------------------------------------------

 


SECTION 3


ELIGIBILITY FOR PARTICIPATION


Each Eligible Employee of the Company and its Affiliates shall be eligible to
participate in the Plan and shall become a Participant upon selection by the
Management Committee. In the event a Participant ceases to be an Eligible
Employee, he or she shall become an inactive Participant, retaining all the
rights described under the Plan, except the right to elect any further
deferrals.  Notwithstanding anything apparently to the contrary in this Plan or
in any written communication, summary, resolution or document or oral
communication, no individual shall be a Participant in this Plan, develop
benefits under this Plan or be entitled to receive benefits under this Plan
(either for himself or herself or his or her survivors) unless such individual
is a member of a select group of management or highly compensated employees (as
that expression is used in ERISA).


 
SECTION 4
 
ENROLLMENT AND ELECTIONS


4.1.          Initial Enrollment.  Prior to the first Plan Year that an employee
selected for participation becomes a Participant, such employee shall complete
such forms and make such elections as required by the Company for effective
administration of the Plan.  Such initial enrollment:


 
(a)
Shall specify the form in which distribution of the Deferral Account
attributable to that enrollment shall be made under Section 6 (and if such
designation is not clearly made to the contrary, shall be deemed to have been an
election of a single lump sum distribution).



 
(b)
Shall specify the time at which distribution shall be made which shall, subject
to Section 6 hereof, be the later of such Participant’s Selected Distribution
Date or such Participant’s Termination of Employment.



 
(c)
Shall be made upon forms furnished by the Company, shall be made at such time as
the Company shall determine and shall conform to such other procedural and
substantive rules as the Company shall prescribe from time to time.



 
(d)
Shall be irrevocable once it has been accepted by the Chief Executive Officer of
the Company pursuant to Section 4.2(a), except to the extent that a new
designation is made effective in accordance with Section 2.2 or 6.2.4.



 
- 6 -

--------------------------------------------------------------------------------

 


 
(e)
Shall contain a deferral election made in accordance with Section 4.2.



4.2.          Election to Defer.  Prior to the first day of any Plan Year, a
Participant may make a deferral election for that Plan Year.  A separate
election shall be made for each Plan Year, subject to the authority of the
Management Committee to provide for elections that renew automatically unless
changed or revoked prior to the beginning of a subsequent Plan Year.  Each such
deferral election:


 
(a)
Shall be irrevocable for the Plan Year with respect to which it is made once it
has been accepted by the Chief Executive Officer of the Company or his or her
designee; provided that an election for a Plan Year that has not been accepted
by the last day of the last day of the preceding Plan Year shall be void.



 
(b)
Shall designate the amount or portion of the Participant’s Incentive
Compensation which is earned during that Plan Year (without regard to whether it
would be paid during that or a subsequent Plan Year) which shall not be paid to
the Participant but instead shall be accumulated in this Plan under Section 5
and distributed from this Plan under Section 6.  Such designation shall be in a
minimum amount of $1,000.  If expressed as a percentage, such percentage shall
not exceed fifty percent (50%) of such Participant’s Incentive Compensation.  If
expressed as a dollar amount, such dollar amount shall not exceed the dollar
amount equivalent of fifty percent (50%) of such Participant’s targeted
Incentive Compensation.  If a dollar amount is elected, such election shall be
reduced dollar for dollar if the Incentive Compensation declared, net of any
applicable tax withholding, is less than the election.



 
(c)
Shall designate the amount or portion of the Participant’s Base Salary which is
earned during that Plan Year (without regard to whether it would be paid during
that or a subsequent Plan Year) which shall not be paid to the Participant but
instead shall be accumulated in this Plan under Section 5 and distributed from
this Plan under Section 6.  Such designation shall be in a minimum amount of
$1,000, and may be up to 100 percent (100%) of such Participant’s Base Salary,
less (i) all FICA, federal, state and/or local income tax liabilities, and (ii)
all other amounts withheld from the Participant’s Base Salary, including without
limitation elective deferrals and contributions to any other employee benefit
plan, whether before or after tax, and repayment of any loans.  The amount
withheld pursuant to clause (ii) shall be determined as of the last day of the
immediately preceding Plan Year, and by making a deferral election the
Participant agrees not to increase the amount of any such withholding if the
effect would be to reduce the portion of his or her Base Salary that is
deferred.



 
(d)
Shall be made upon forms furnished by the Company, shall be made at such time as
the Company shall determine, shall be made before the beginning of the Plan Year
with respect to which it is made and shall conform to such other procedural and
substantive rules as the Company shall prescribe from time to time.



 
- 7 -

--------------------------------------------------------------------------------

 


4.3.          Special Rule for New Hires.  Notwithstanding anything to the
contrary in this Plan, the Management Committee may designate an employee of the
Company or its Affiliates as an Eligible Employee in the employee’s year of hire
if the new hire satisfies the eligibility requirements of Section 3.  In such
cases, the new hire may, either prior to commencement of employment or within 30
days thereafter, make a deferral election for the current Plan Year as provided
in Sections 4.1 and 4.2, except for the requirement that the election be made
prior to the first day of the Plan Year.  Such newly hired Participants,
however, may defer Base Salary only and may not defer Incentive Compensation
unless permitted by the Management Committee. Such new hires may also defer any
hiring bonus provided by Company, or any other type of compensation approved by
the Management Committee (including Incentive Compensation), provided that any
such election shall be made prior to commencement of employment.  The newly
hired Participant shall make deferral elections according to Sections 4.1 and
4.2 for Plan Years after the year of hire, as long as the employee continues to
be an Eligible Employee.  Effective January 1, 2009, a newly hired employee
shall not be eligible to make an election under this Section 4.3 if the employee
has been eligible to participate in any account balance deferred compensation
plan (as defined in section 409A of the Code)  sponsored by the Company or any
member of the Controlled Group within 24 months prior to his or her date of hire
(other than through the accrual of earnings on amounts previously deferred),
unless the employee received a distribution of his or her entire account balance
under such other plan within such 24 month period and was not eligible to
participate after receiving such distribution.


4.4.           409A Transition Rule.  Pursuant to IRS Notice 2005-1, Q&A #20(a)
and (c) and for the purpose of taking advantage of the transition relief
afforded thereunder, each Participant was permitted to revoke in their entirety
his or her election or elections to defer payment of (i) Base Salary earned in
2005 that would otherwise been paid during 2005, (ii) Incentive Compensation
earned in 2004 that would have otherwise been paid during 2005, and (iii)
Incentive Compensation earned in 2005 whether paid in 2005 or 2006.   Such
election revocation were required to be made in writing and filed with the Chief
Executive Officer of the Company on or before December 1, 2005.
 


SECTION 5


DEFERRAL ACCOUNTS


5.1.           Participant Deferral Accounts.  The Company shall establish and
maintain a bookkeeping Deferral Account for each Participant. At its discretion
the Company may obtain life insurance on the life of any or all Participants to
provide all or a substantial portion of the money needed to pay the amounts
deferred under the Plan.  Each Participant’s Deferral Account shall be credited,
as appropriate, with one or more of the following:


 
(a)
Base Salary deferrals and Incentive Compensation deferrals made pursuant to
Section  4, above;



 
(b)
Employee Benefit Plan Equivalents as provided by Section 5.2 below; and



 
- 8 -

--------------------------------------------------------------------------------

 


 
(c)
Gains or losses on deemed investment options as provided by Section 5.3 below.



5.2.          Employee Benefit Plan Equivalent.   To the extent the Company’s
contributions under Deluxe Corporation Defined Contribution Pension Plan, or any
other compensation-based benefit plan specifically designated by a resolution
adopted by the Management Committee are reduced as a result of either the
Participant’s deferral of compensation under the Plan or, effective January 1,
2009, the application of Section 401(a)(17) of the Code, or both, the amount of
such reduction shall be credited to the Participant’s Deferral Account.  Any
amount credited under this procedure shall be credited as of the last day of the
Plan Year during which such compensation was earned without regard to whether it
is paid in a subsequent year.  Any amount credited to a Deferral Account of a
Participant under this Plan shall not be duplicated, directly or indirectly,
under any other plan of the Company.


5.3.           Investment Options.  The Management Committee shall permit a
Participant to allocate the Participant’s Deferral Account among one or more
investment options for purposes of measuring the value of the benefit.  That
portion of the Deferral Account allocated to an investment option shall be
deemed to be invested in such investment option and shall be valued as if so
invested, reflecting all earnings, losses and other distributions or charges and
changes in value which would have been incurred through such an
investment.  Neither the Company nor the Plan nor any trust established under
the Plan shall have any obligation to invest in any such investment option.  The
determination of which investment options to make available (each of which shall
be either a predetermined actual investment or a reasonable rate of interest as
defined for purposes of section 3121(v)(2) of the Code) and the continued
availability of selected investment options rests in the Management Committee’s
sole discretion.  A Participant’s request to allocate or reallocate among
investment options must comply with any procedures established by the Management
Committee, which procedures may specify a default investment option for
Participants who fail to make an effective election,  and must be in such
increments as the Management Committee may require.  The Participant may
reallocate the Participant’s Deferral Account among investment options as of any
day that the U.S. securities markets are open and conducting business.  All
requests for allocation or reallocation are subject to acceptance by the
Management Committee, at its discretion.  If accepted by the Management
Committee, an allocation request will be effective as soon as reasonably
administratively practicable.


5.4.           Charges Against Deferral Accounts.  There shall be charged
against each Participant’s account any payments made to the Participant or his
or her Beneficiary in accordance with Sections 6 or 7 of the Plan.


5.5.          Contractual Obligation.  It is intended that the Company or
Affiliate by whom the Participant is employed is under a contractual obligation
to make payments to a Participant when due. Such payments shall be made out of
the general funds of the Company or Affiliate.


5.6.          Unsecured Interest.  The obligation of the Company to make
payments under this Plan constitutes only the unsecured (but legally
enforceable) promise of the Company to make such payments.  The Participant
shall have no lien, prior claim or other security interest in any property of
the Company.  The Company is not required to establish or maintain any fund,
trust or account (other than a bookkeeping account or reserve) for the purpose
of funding or paying the benefits promised under this Plan.  If any such fund,
trust (including any rabbi trust) or account is established, no Participant
shall have any lien, prior claim, security interest or beneficial interest in
any property therein.  The Company will pay the cost of this Plan out of its
general assets.   All references to accounts, accruals, gains, losses, income,
expenses, payments, custodial funds and the like are included merely for the
purpose of measuring the Company’s obligation to Participants in this Plan and
shall not be construed to impose on the Employers the obligation to create any
separate fund for purposes of this Plan.  In the case of a Participant employed
by an Affiliate the provisions of this Section 5.6 shall also apply to such
Affiliate.


 
- 9 -

--------------------------------------------------------------------------------

 


5.7.           Enforcement of Clawbacks. In the event that a Participant becomes
obligated to repay any Incentive Compensation to the Company pursuant to any
clawback, recoupment, or similar policy and/or plan adopted by the Company, or
any applicable law, then the portion of the Participant’s Deferral Account that
the Committee determines to be attributable to deferred Incentive Compensation
that relates to performance periods beginning on or after January 1, 2010,
whether or not the Incentive Compensation that the Participant is obligated to
repay is the same as the Incentive Compensation that was deferred (including any
investment earnings or benefit plan equivalents attributable to such deferred
Incentive Compensation), or such lesser amount as the Committee determines, in
its reasonable discretion, to be equitable, shall be forfeited and deducted from
the Participant’s Deferral Account; provided, that the total amount of deferred
Incentive Compensation that is forfeited (not including attributable investment
earnings or benefit plan equivalents) shall not exceed the total amount of
Incentive Compensation the Participant would have been obligated to repay to the
Company if none of the Participant’s Incentive Compensation had been deferred,
less any Incentive Compensation repaid by the Participant to the Company. To the
extent the Participant has previously received any distributions from the
Deferral Account, including any hardship withdrawals, such distributions shall
be treated as coming first from the portion of the Deferral Account that is not
subject to forfeiture pursuant to this Section 5.7.
 
 
SECTION 6
 
PAYMENT OF DEFERRED AMOUNTS


6.1.           Event of Maturity.  A Participant’s Deferral Account shall mature
and shall become distributable in accordance with Section 6.2 and 6.3 upon the
earliest occurrence of any of the following events:


 
(a)
The Participant’s death;



 
(b)
The Participant’s Disability; or



 
(c)
The occurrence of the Selected Distribution Date.  Notwithstanding the
foregoing, if a Selected Distribution Date that was elected prior to January 1,
2009, occurs prior to Termination of Employment other than by reason of death or
Disability, the Event of Maturity shall be postponed until the Participant’s
Termination of Employment.  Effective for Selected Distribution Dates elected on
or after January 1, 2009 (including new Selected Distribution Dates elected
pursuant to Section 6.2.4), the preceding sentence shall not apply, and the
Event of Maturity shall be the Selected Distribution Date even if the
Participant is still employed on the Selected Distribution Date.  If the
Participant’s Selected Distribution Date occurs while the Participant is still
employed, and if the Management Committee determines that the Participant is
eligible to continue to make deferral elections for Plan Years after the last
Plan Year prior to the Selected Distribution Date, a new Deferral Account shall
be established for the Participant to which all amounts deferred for such Plan
Years, and any earnings thereon, shall be credited, and the Participant may
elect a new Selected Distribution Date, and method of distribution, for such new
Deferral Account prior to the beginning of the Plan Year that includes the
original Selected Distribution Date.



 
- 10 -

--------------------------------------------------------------------------------

 


6.2.           Form of Distribution.  Upon the occurrence of an Event of
Maturity specified in Section 6.1 effective as to a Participant, the Company
shall commence payment of such Participant’s Deferral Account (reduced by the
amount of any applicable payroll, withholding and other taxes) in the form
designated by the Participant in his or her enrollment subject to the rules of
this Section 6.  A Participant shall not be required to make application to
receive payment.


6.2.1.       Form of Payment.  Payment shall be made in whichever of the
following forms as the Participant shall have designated in writing at the time
of his or her initial enrollment or subsequent effective new designation under
Section 6.2.4 (to the extent that such election is consistent with the rules of
this Plan):


 
(a)
Term Certain Installments to Participant.  Subject to Section 6.2.1(d), below,
if the distributee is a Participant and the Installment Amount on the date of
the applicable Event of Maturity (without giving effect to any gains or losses
under Section 5.1(c) after such date) is at least Fifty Thousand Dollars
($50,000), in a series of monthly installments payable over a period not less
than two (2) years and not more than ten (10) years, commencing as of the day
specified in Section 6.2.2 and continuing on the first day of each succeeding
month until the Installment Amount is paid in full.  If the Participant elects
installments, his or her account shall continue to be credited or charged with
investment results pursuant to Section 5.3, and the amount of each monthly
installment during a year shall be equal to (i) the remaining balance of the
Installment Amount on the last day of the preceding year, divided by the number
of years for which installments remain to be paid or, in the case of
installments to be paid in the first year to a Participant whose Selected
Distribution Date was the day of his or her Termination of Employment, the
Installment Amount at the end of the month in which the Termination of
Employment occurs, in either case divided by (ii) the number of monthly
installments to be paid in such year; provided that the final monthly
installment shall be equal to the entire remaining balance of the Installment
Amount.  The entire series of installments shall be considered a single payment
for purposes of section 409A of the Code.



 
(b)
Lump Sum.  If the distributee is either a Participant or Beneficiary (except as
provided in Section 6.2.1(a)), in a single lump sum payment.  Payment to a
Beneficiary shall in all events be made in a lump sum, regardless of whether the
Participant elected payment in installments and regardless of whether
installment payments have begun at the time of death.



 
- 11 -

--------------------------------------------------------------------------------

 


 
(c)
Lump Sum Distribution Notwithstanding Designation.  If a Participant’s total
Installment Amount is less than Fifty Thousand Dollars ($50,000) on the Event of
Maturity, then, regardless of whether the Participant elected to have his or her
Deferral Account paid in installments pursuant to Section 6.2.1(a), such
Participant’s entire Deferral Account shall be paid in a single lump sum
pursuant to the provisions of Section 6.2.1(b) above.



6.2.2.       Time of Payment.  Payment shall be made or commenced to a
Participant or Beneficiary in accordance with the following rules:


 
(a)
Selected Distribution Date.  Except as otherwise provided in this Section 6.2.2,
payment shall be made or commenced within ninety (90) days after the
Participant’s Selected Distribution Date.



 
(b)
Death.  Upon the death of a Participant before his or her entire Deferral
Account has been distributed,  payment of the remaining balance of the Deferral
Account shall be made to the Beneficiary within ninety (90) days after the
Participant’s death.



 
(c)
Disability.  If the payment is made on account of the Participant’s Disability,
payment shall be made in a single lump sum as if the Participant had a
Termination of Employment as provided in paragraph (a) above, within ninety (90)
days of the commencement of such Disability.



 
(d)
Selected Distribution Date Designated Before 2009.  If a Selected Distribution
Date elected prior to January 1, 2009, occurs prior to the Participant’s
Termination of Employment, payment shall be made or commenced within ninety (90)
days after the Participant’s Termination of Employment.



 
- 12 -

--------------------------------------------------------------------------------

 


 
(e)
Six Month Delay in Distributions to Key Employees.  If a Participant’s Event of
Maturity is, or is defined by,  the Participant’s Termination of Employment and
the Participant is a “key employee”, as hereinafter defined, then no
distribution shall be made to the Participant until the first business day that
is at least six months after the Termination of Employment.  If the distribution
is to be made in the form of a lump sum, then the Participant’s Deferral Account
shall continue to be credited with earnings or losses based upon the investment
options elected (which may be changed during such six month period in accordance
with Section 5.3) until distributed.   If the distribution is to be made in
installments, then all installments that would otherwise have been paid during
such six month period shall be accumulated and paid in a lump sum, without
interest, at the end of such six month period.  If the Participant dies during
the six month period, the delay required by this Section 6.2.2(e) shall not
apply to payments to the Participant’s Beneficiary.  For purposes of this
Section 6.2.2(e) a “key employee” shall mean any Participant who is a key
employee as defined by section 416(i) of the Code (disregarding section
416(i)(5)).  Whether a Participant is a key employee shall determined as of the
last day of each Plan Year, based upon the Participant’s total compensation
during the Plan Year then ending and the Participant’s status as an officer or
shareholder at any time during such Plan Year, and a Participant who is
determined to be a key employee on the last day of a Plan Year shall be subject
to this Section 6.2.2(e) if the Participant incurs a Termination of Employment
during the twelve (12) months commencing on April 1 of the following Plan
Year.  For purposes of determining a Participant’s status as a key employee, the
Participant’s compensation shall mean total compensation required to be reported
as taxable income in Box 1 of Form W-2 (or its equivalent), increased by all
pre-tax deferrals and contributions pursuant to section 402(g), 125, or 132(f)
of the Code, provided that compensation paid to a nonresident alien which is not
effectively connected with the conduct of a trade or business within the United
States shall not be included.  For avoidance of doubt and without limiting the
generality of the last sentence of Section 1.3, this Section 6.2.2(e) shall not
apply to the portion of a Participant’s Deferral Account that consists of
amounts credited to the Deferral Account prior to January 1, 2005 and the
earnings thereon, and such portion shall be distributed without the six month
delay required by this Section 6.2.2(e).



 
(f)
No Election of Year of Payment.  In any case in which the ninety (90) day period
during which payment is to be made overlaps two calendar years, the Participant
or Beneficiary shall not be permitted to elect, directly or indirectly, the year
in which the payment shall be made.



6.2.3.       Default.  If for any reason a Participant shall have failed to make
a timely written designation of the form of distribution or of a Selected
Distribution Date for payment (including reasons entirely beyond the control of
the Participant), the payment shall be made in a single lump sum within ninety
(90) days of the Participant’s Termination of Employment.  No spouse, former
spouse, Beneficiary or other person shall have any right to participate in the
Participant’s selection of a form of benefit.


 
- 13 -

--------------------------------------------------------------------------------

 


6.2.4.       New Designation.  At any time and from time to time, each
Participant may file with the Chief Executive Officer of the Company (or as
otherwise directed by the Management Committee) a new designation of a time and
form of payment.  Each subsequent designation shall supercede all prior
designations and shall be effective as to the Participant’s entire Deferral
Account (including the portions of the Deferral Account attributable to periods
before the new designation is filed) as if the new designation had been made in
writing at the time of the Participant’s initial enrollment.  Notwithstanding
the foregoing, any new designation shall be disregarded as if it had never been
filed (and the prior effective designation shall be given effect) unless the
designation was filed with the Chief Executive Officer of the Company (or as
otherwise directed by the Management Committee) at least twelve (12) months
before the Participant’s Termination of Employment, or before the Participant’s
Selected Distribution Date if other than his or her Termination of
Employment.  Effective January 1, 2005, (i) if a Participant designates a new
Selected Distribution Date it must be at least five years after the original
Selected Distribution Date, (ii) if a Participant whose prior Selected
Distribution Date was or defaulted to Termination of Employment designates a
Selected Distribution Date the Selected Distribution Date shall be the later of
the date so designated or the fifth anniversary of the Participant’s Termination
of Employment, and (iii) if a Participant makes any new designation (including a
new designation that changes the form of payment only), then, unless the Event
of Maturity is the Participant’s death or Disability, the date for commencement
of payment shall be five years after the date specified in Section 6.2.2.  For
avoidance of doubt and without limiting the generality of the last sentence of
Section 1.3, the preceding sentence shall not apply to the portion of a
Participant’s Deferral Account that consists of amounts credited to the Deferral
Account prior to January 1, 2005 and the earnings thereon, and an election that
does not satisfy the requirements of the preceding sentence shall apply only to
such portion of the Participant’s Deferral Account.


6.2.5.       In-Service Distribution Accounts. At the same time that a
Participant makes a deferral election for any Plan Year pursuant to Section 4.2,
the Participant may elect to have a portion of his or her deferrals for that
Plan Year or, to the extent permitted by the Management Committee, Benefit Plan
Equivalents credited to his or her Deferral Account as of the last day of the
Plan Year, credited to an In-Service Distribution Account, which shall be
distributed in accordance with the following provisions.


 
(a)
When a Participant first elects to have an amount credited to an In-Service
Distribution Account, the Participant shall specify a distribution date for the
In-Service Distribution Account (the “In-Service Distribution Date”), which
shall be January 1 of a year that is at least three years after the first amount
is credited to the In-Service Distribution Account.



 
(b)
The balance in an In-Service Distribution Account shall be distributed either in
a lump sum on the In-Service Distribution Date, or, if the Participant so elects
at the same time the In-Service Distribution date is specified, in a series of
monthly installments payable over a period not less than two (2) years and not
more than five (5) years commencing on the In-Service Distribution Date,
calculated in accordance with Section 6.2.1(a) as if the entire balance in the
In-Service Distribution Account were the Installment Amount (without regard to
the requirement that the minimum account balance for installment payments may
not be less than $50,000).



 
(c)
If a Participant incurs a Termination of Employment for any reason, including
death or Disability, either prior to the In-Service Distribution Date, or while
an In-Service Distribution Account is being paid in installments, the remaining
balance of the In-Service Distribution Account shall be distributed in the same
manner as the Participant’s Deferral Account.



 
(d)
A Participant may not elect to have any portion of the deferrals for any Plan
Year allocated to an In-Service Distribution Account beginning with the Plan
Year that includes the In-Service Distribution Date, and any such election shall
be void and the amount of the deferral shall instead be allocated to the
Deferral Account.



 
(e)
A Participant may have up to two separate In-Service Distribution Accounts at
any one time, with different In-Service Distribution Dates and/or distribution
methods.  A Participant may change the In-Service Distribution Date, or the
method of distribution of the In-Service Distribution Account, by filing a new
designation in accordance with Section 6.2.4 at least one year prior to the
original In-Service Distribution Date; provided that if any portion of the
In-Service Distribution Account represents amounts deferred on or after January
1, 2005, no change may be made (including changing the form of payment only)
unless the new designation changes the In-Service Distribution Date to a date
that is at least five years later than the original In-Service Distribution
Date.



 
- 14 -

--------------------------------------------------------------------------------

 


6.2.6.       Code Section 162(m) Delay.  If the Company reasonably anticipates
that all or any portion of a payment to a Participant, if paid at the time
otherwise provided in this Section 6.2, would not be tax deductible by reason of
section 162(m) of the Code, then payment of the nondeductible portion of such
payment shall be deferred until either (i) the Company’s first fiscal year in
which the Company reasonably anticipates, or should reasonably anticipate, that
deductibility of the payment will not be limited by section 162(m), or (ii) the
period beginning with the date of the Participant’s Termination of Employment
and ending on the later of the last day of the Company’s fiscal year that
includes the Termination of Employment or the fifteenth day of the third month
following the Termination of Employment; provided that all other scheduled
payments of deferred compensation (as defined in section 409A of the Code) to
the same Participant that could be deferred in order to insure their
deductibility under section 162(m) are also deferred. Where the payment is
delayed to a date on or after the Participant’s Termination of Employment, the
payment will be considered a payment upon the Participant’s Termination of
Employment for purposes of Section 6.2.2(f), and the date that is six months
after the Termination of Employment of a Participant subject to Section 6.2.2(f)
shall be substituted for the date of the Participant’s Termination of Employment
in clause (ii) of the preceding sentence.  No election may be provided a
Participant with respect to the timing of any payment that is delayed under this
Section 6.2.5.


6.3.          Distribution of Taxable Amounts.  Notwithstanding anything to the
contrary in this Plan, in the event that any portion of a Participant’s Deferral
Account is ever required to be included in the Participant’s taxable income
prior to its payment to the Participant by reason of section 409A of the Code,
the portion of the Deferral Account determined to be included in taxable income
shall be distributed to the Participant as soon as practical after such
determination is made.


6.4.          Tax Withholding.  All payments under the Plan are subject to, and
net of, all applicable federal, state and local tax withholding.  To the extent
that amounts credited to a Participant’s Deferral Account are subject to tax
under the Federal Insurance Contributions Act (“FICA”) prior to distribution,
the Management Committee may direct that all or any portion of the employee’s
FICA obligation (plus any federal, state or local income tax withholding
resulting from such offset) shall be offset against the Participant’s Deferral
Account.


 
- 15 -

--------------------------------------------------------------------------------

 


6.5.          Special Rule for eFunds Participants.  Notwithstanding anything to
the contrary in this Plan, the following provisions shall apply to all
Participants who as of the spin off of eFunds Corporation (“eFunds”) from the
Company are employed by eFunds or a subsidiary or affiliated corporation of
eFunds (“eFunds Participant”):


 
(a)
The spin off of eFunds shall not constitute a Termination of Employment for
purposes of this Plan and payment shall not be made or commenced to eFunds
Participants based on the occurrence of the spin off.



 
(b)
Unless eligible for distribution before the spin off, eFunds Participants shall
not be eligible for payments of Deferral Accounts  from the Plan until they have
an Event of Maturity occurring after the spin off.  Termination of Employment by
eFunds (including all of its affiliates, defined as any business entity which is
affiliated in ownership with eFunds and is recognized as an affiliate of eFunds
by the Management Committee for purposes of this Plan) shall constitute a
Termination of Employment for purposes of this Plan with respect to eFunds
Participants.



 
(c)
The deferral elections of eFunds Participants shall immediately and
automatically terminate upon occurrence of the spin off and there shall be no
further deferrals of compensation for such eFunds Participants into this
Plan.  There shall also be no further Employee Benefit Plan Equivalents credited
to the eFunds Participants’ Deferral Accounts after the spin off, except any
credits reflecting deferrals occurring before the spin off.  Deferrals related
to Incentive Compensation earned before the spin off (even if paid after the
spin off) will be credited to the eFunds Participants’ accounts in accordance
with the terms of their deferral elections for the 2000 Plan Year.



 
(d)
All other provisions of the Plan shall remain in effect as to the eFunds
Participants who shall become inactive Participants, including but not limited
to the ability to allocate Deferral Accounts among Investment Options as
provided at Section 5.3 and the crediting or debiting of such Deferral Accounts
to reflect such Investment Options as provided at Section 5.1(c).



 
(e)
The Company may at any time amend the Plan to terminate the participation of the
eFunds Participants and distribute the account balances of all of the eFunds
Participants in lump sum payments.  In the event that any eFunds Participant is
subsequently employed by an Affiliate and becomes a Participant, the balance of
his or her account attributable to his or her prior employment by eFunds shall
remain separate and shall be governed by the provisions of this Section 6.3.  It
is the intention of the Company that the accounts of the eFunds Participants,
having been fully accrued and vested prior to January 1, 2005, shall be exempt
from Section 409A of the Code.



 
- 16 -

--------------------------------------------------------------------------------

 


SECTION 7
 
UNFORESEEABLE EMERGENCY


The Management Committee may alter the manner or timing of payment of a Deferral
Account under Section 6 in the event that the Participant establishes, to the
satisfaction of the Management Committee, financial need resulting from an
unforeseeable emergency. In such event, the Management Committee may:


 
(a)
First, reduce the portion of the Participant’s Base Salary or Incentive
Compensation that the Participant has elected to defer for the Plan Year by the
amount reasonably necessary to satisfy such need.



 
(b)
Second, to the extent that the financial need cannot be satisfied by terminating
the Participant’s deferral election, provide that all or a portion of the
Deferral Account shall be paid immediately in a lump sum payment, in an amount
not to exceed the amount necessary to satisfy the remaining financial need, and
any taxes imposed upon such payment.



 
(c)
In the case of a Participant receiving installment payments, provide for the
present value of all or a portion of such installments to be paid immediately in
a lump sum payment, in an amount not to exceed the amount necessary to satisfy
the remaining financial need, and any taxes imposed upon such payment.



An unforeseeable emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s Beneficiary, or the Participant’s dependent (as
defined in section 152 of the Code, without regard to section 152(b)(1), (b)(2),
and (d)(1)(B)); loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The imminent foreclosure of or eviction
from the Participant’s primary residence, the need to pay for medical expenses,
including nonrefundable deductibles, as well as for the costs of prescription
drug medication, or the need to pay for the funeral expenses of a spouse, a
Beneficiary, or a dependent (as defined above) may constitute an unforeseeable
emergency. The purchase of a home and the payment of college tuition are
generally not unforeseeable emergencies. A distribution on account of
unforeseeable emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, provided
that a Participant shall not be required to first take any loans or make any
hardship withdrawals permitted by an qualified retirement plan maintained by the
Company. The Management Committee’s determination as to the occurrence of an
unforeseeable emergency of the Participant and the manner in which, if at all,
the payment of deferred amounts shall be altered or modified, shall be final.


 
- 17 -

--------------------------------------------------------------------------------

 


SECTION 8
 
BENEFICIARY


A Participant may designate a Beneficiary or Beneficiaries who, upon his or her
death, shall receive the distributions that otherwise would have been paid to
the Participant.  All designations shall be in writing and shall be effective
only if and when delivered to the Chief Executive Officer of the Company during
the lifetime of the Participant.  If a Participant designates a Beneficiary
without providing in the designation that the Beneficiary must be living at the
time of such distribution, the designation shall vest in the Beneficiary all of
the distributions, whether payable before or after the Beneficiary’s death, and
any distributions remaining upon the Beneficiary’s death shall be paid to the
Beneficiary’s estate.


A Participant may, from time to time, change the Beneficiary or Beneficiaries by
a written instrument delivered to the Chief Executive Officer of the
Company.  In the event a Participant shall not designate a Beneficiary or
Beneficiaries pursuant to this Section, or if for any reason such designation
shall be ineffective, in whole or in part, the distributions that otherwise
would have been paid to such Participant shall be paid to the Participant’s
estate (or, if a Beneficiary dies while receiving installment payments and no
contingent beneficiary has been designated, to the Beneficiary’s estate).




SECTION 9


NONTRANSFERABILITY


In no event shall the Company make any payment under the Plan to any assignee or
creditor of a Participant or a Beneficiary.  Prior to the time of payment
hereunder, a Participant or Beneficiary shall have no rights by way of
anticipation or otherwise to assign or otherwise dispose of any interest under
the Plan nor shall such rights be assigned or transferred by operation of law.


 
SECTION 10
 
DETERMINATIONS — RULES AND REGULATIONS


10.1.           Determinations.  The Management Committee shall make such
determinations as may be required from time to time in the administration of the
Plan.  The Management Committee shall have the discretionary authority and
responsibility to interpret and construe the Plan and to determine all factual
and legal questions under the Plan, including but not limited to the entitlement
of Participants and Beneficiaries, and the amounts of their respective
interests. Each interested party may act and rely upon all information reported
to them hereunder and need not inquire into the accuracy thereof, nor be charged
with any notice to the contrary.  The Management Committee  shall make such
determinations as may be required from time to time in the administration of the
Plan.  All determinations by the Management Committee shall be final and binding
on all Participants and Beneficiaries and all persons claiming any benefit under
the Plan, subject only to the claims procedures set forth below.


10.2.           Claims Procedure.  Until modified by the Management Committee,
the claims procedure set forth in this Section 10 shall be the mandatory claims
and review procedure for the resolution of disputes and disposition of claims
filed under the Plan on or after January 1, 2002.


10.2.1.     Initial Claim.  An individual may, subject to Section 10.4, file
with the Management Committee a written claim for benefits under the Plan in a
form and manner prescribed by the Management Committee.


 
- 18 -

--------------------------------------------------------------------------------

 


 
(a)
If the claim is denied in whole or in part, the Management Committee shall
notify the claimant of the adverse benefit determination within ninety (90) days
after receipt of the claim.



 
(b)
The ninety (90) day period for making the claim determination may be extended
for ninety (90) days if the Management Committee determines that special
circumstances require an extension of time for determination of the claim,
provided that the Management Committee notifies the claimant, prior to the
expiration of the initial ninety (90) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.



10.2.2.     Notice of Initial Adverse Determination.  A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:


 
(a)
the specific reasons for the adverse determination;



 
(b)
references to the specific provisions of the Plan (or other applicable Plan
document) on which the adverse determination is based;



 
(c)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and



 
(d)
a description of the claims review procedure, including the time limits
applicable to such procedure, and a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA following an adverse determination on
review, subject to Section 10.6.



10.2.3.     Request for Review.  Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Management Committee a written request for a review of the adverse determination
and may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits.  Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.


10.2.4.     Claim on Review.  If the claim, upon review, is denied in whole or
in part, the Management Committee shall notify the claimant of the adverse
benefit determination within sixty (60) days after receipt of such a request for
review.


 
(a)
The sixty (60) day period for deciding the claim on review may be extended for
sixty (60) days if the Management Committee determines that special
circumstances require an extension of time for determination of the claim,
provided that the Management Committee notifies the claimant, prior to the
expiration of the initial sixty (60) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.



 
- 19 -

--------------------------------------------------------------------------------

 


 
(b)
In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.



 
(c)
The Management Committee’s review of a denied claim shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.



10.2.5.     Notice of Adverse Determination for Claim on Review.  A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:


 
(a)
the specific reasons for the denial;



 
(b)
references to the specific provisions of the Plan (or other applicable Plan
document) on which the adverse determination is based;



 
(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits;



 
(d)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about such procedures; and



 
(e)
a statement of the claimant’s right to bring an action under section 502(a) of
ERISA, subject to Section 10.6.



10.3.           Rules and Regulations.


10.3.1.     Adoption of Rules.  Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Management Committee.


10.3.2.     Specific Rules.


 
(a)
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the established claim
procedures.  The Management Committee may require that any claim for benefits
and any request for a review of a denied claim be filed on forms to be furnished
by the Management Committee upon request.



 
- 20 -

--------------------------------------------------------------------------------

 


 
(b)
All decisions on claims and on requests for a review of denied claims shall be
made by the Management Committee unless delegated as provided for in the Plan,
in which case references in this Section 10 to the Management Committee shall be
treated as references to the Management Committee’s delegate.



 
(c)
Claimants may be represented by a lawyer or other representative at their own
expense, but the Management Committee reserves the right to require the claimant
to furnish written authorization and establish reasonable procedures for
determining whether an individual has been authorized to act on behalf of a
claimant.  A claimant’s representative shall be entitled to copies of all
notices given to the claimant.



 
(d)
The decision of the Management Committee on a claim and on a request for a
review of a denied claim may be provided to the claimant in electronic form
instead of in writing at the discretion of the Management Committee.



 
(e)
In connection with the review of a denied claim, the claimant or the claimant’s
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits.



 
(f)
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.



 
(g)
The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.



 
(h)
For the purpose of this Section, a document, record, or other information shall
be considered “relevant” if such document, record, or other information:  (i)
was relied upon in making the benefit determination; (ii) was submitted,
considered, or generated in the course of making the benefit determination,
without regard to whether such document, record, or other information was relied
upon in making the benefit determination; (iii) demonstrates compliance with the
administration processes and safeguards designed to ensure that the benefit
claim determination was made in accordance with governing plan documents and
that, where appropriate, the Plan provisions have been applied consistently with
respect to similarly situated claimants; and (iv) constitutes a statement of
policy or guidance with respect to the Plan concerning the denied treatment
option or benefit for the claimant’s diagnosis, without regard to whether such
advice or statement was relied upon in making the benefit determination.



 
(i)
The Management Committee may, in its discretion, rely on any applicable statute
of limitation or deadline as a basis for denial of any claim.



10.4.         Deadline to File Claim.  To be considered timely under the Plan’s
claim and review procedure, a claim must be filed with the Management Committee
within one (1) year after the claimant knew or reasonably should have known of
the principal facts upon which the claim is based.


 
- 21 -

--------------------------------------------------------------------------------

 


10.5.         Exhaustion of Administrative Remedies.  The exhaustion of the
claim and review procedure is mandatory for resolving every claim and dispute
arising under this Plan.  In any subsequent legal action all explicit and all
implicit determinations by the Management Committee (including, but not limited
to, determinations as to whether the claim, or a request for a review of a
denied claim, was timely filed) shall be afforded the maximum deference
permitted by law.


10.5.1.      Deadline to File Legal Action.  No legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under section 502 or
section 510 of ERISA or under any other provision of law, whether or not
statutory, may be brought by any claimant on any matter pertaining to this Plan
unless the legal action is commenced in the proper forum not later than six (6)
months following the date of the notice of an adverse determination for a claim
on review.


10.6.         Knowledge of Fact by Participant Imputed to Beneficiary.  For the
purpose of applying the deadlines to file a claim or a legal action, knowledge
of all facts that a Participant knew or reasonably should have known shall be
imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.




SECTION 11
 
ADMINISTRATION


11.1.         Company.  Functions generally assigned in this Plan to the Company
are delegated to the Committee, Chief Executive Officer and the Management
Committee as follows:


11.1.1.      Chief Executive Officer.  Except as otherwise provided by the Plan
and as set forth in Section 11.1.2, below, the Chief Executive Officer of the
Company shall delegate to a Management Committee all matters regarding the
administration of the Plan.


11.1.2.      Committee.  Notwithstanding the foregoing general delegations to
the Chief Executive Officer and the Management Committee, the Committee shall
have the exclusive authority, which may not be delegated (subject to Section
11.8), to act for the Company:


 
(a)
to amend or to terminate this Plan; and



 
(b)
to consent to the adoption of the Plan by other business entities; to establish
conditions and limitations upon such adoption of the Plan by other business
entities.



11.1.3.      Management Committee.


 
- 22 -

--------------------------------------------------------------------------------

 


 
(a)
Appointment and Removal.  The Management Committee, subject to the direction of
the Committee and the Chief Executive Officer, shall have all of the functions
and authorities generally assigned in this Plan to the Company. The Management
Committee shall consist of one or members as may be determined and appointed
from time to time by the Chief Executive Officer of the Company and they shall
serve at the pleasure of such Chief Executive Officer and the Committee.



 
(b)
Automatic Removal.  If any individual who is a member of the Management
Committee is a director, officer or employee when appointed as a member of the
Management Committee, then such individual shall be automatically removed as a
member of the Management Committee at the earliest time such individual ceases
to be a director, officer or employee.  This removal shall occur automatically
and without any requirement for action by the Chief Executive Officer of the
Company or any notice to the individual so removed.



 
(c)
Authority.  The Management Committee may elect such officers as the Management
Committee may decide upon.  In addition to the other authorities delegated
elsewhere in this Plan to the Management Committee, the Management Committee
shall:



 
(i)
establish rules for the functioning of the Management Committee, including the
times and places for holding meetings, the notices to be given in respect of
such meetings and the number of members who shall constitute a quorum for the
transaction of business,



 
(ii)
organize and delegate to such of its members as it shall select authority to
execute or authenticate rules, advisory opinions or instructions, and other
instruments adopted or authorized by the Management Committee; adopt such bylaws
or regulations as it deems desirable for the conduct of its affairs; appoint a
secretary, who need not be a member of the Management Committee, to keep its
records and otherwise assist the Management Committee in the performance of its
duties; keep a record of all its proceedings and acts and keep all books of
account, records and other data as may be necessary for the proper
administration of the Plan,



 
(iii)
determine from the records of the Company and its Affiliates the compensation,
service records, status and other facts regarding Participants and other
employees,



 
(iv)
cause to be compiled at least annually, from the records of the Management
Committee and the reports and accountings of the Company and its Affiliates, a
report or accounting of the status of the Plan and the Deferral Accounts of the
Participants, and make it available to each Participant who shall have the right
to examine that part of such report or accounting (or a true and correct copy of
such part) which sets forth the Participant’s benefits,



 
- 23 -

--------------------------------------------------------------------------------

 


 
(v)
prescribe forms to be used for applications for participation, benefits,
notifications, etc., as may be required in the administration of the Plan,



 
(vi)
set up such rules as are deemed necessary to carry out the terms of this Plan,



 
(vii)
resolve all questions of administration of the Plan not specifically referred to
in this Section,



 
(viii)
delegate or redelegate to one or more persons, jointly or severally, and whether
or not such persons are members of the Management Committee or employees of the
Company, such functions assigned to the Management Committee hereunder as it may
from time to time deem advisable, and



 
(ix)
perform all other acts reasonably necessary for administering the Plan and
carrying out the provisions of this Plan and performing the duties imposed by
the Plan on it.



 
(d)
Majority Decisions.  If there shall at any time be three (3) or more members of
the Management Committee serving hereunder who are qualified to perform a
particular act, the same may be performed, on behalf of all, by a majority of
those qualified, with or without the concurrence of the minority. No person who
failed to join or concur in such act shall be held liable for the consequences
thereof, except to the extent that liability is imposed under ERISA.



11.2.         Conflict of Interest.  If any officer or employee of the Company
or an Affiliate, any member of the Committee, or any member of the Management
Committee to whom authority has been delegated or redelegated hereunder shall
also be a Participant or Beneficiary in the Plan, the individual shall have no
authority as such officer, employee, Committee or Management Committee member
with respect to any matter specially affecting his or her individual interest
hereunder (as distinguished from the interests of all Participants and
Beneficiaries or a broad class of Participants and Beneficiaries), all such
authority being reserved exclusively to the other officers, employees, Committee
or Management Committee members as the case may be, to the exclusion of such
Participant or Beneficiary, and such Participant or Beneficiary shall act only
in his or her individual capacity in connection with any such matter.


11.3.         Dual Capacity.  Individuals, firms, corporations or partnerships
identified herein or delegated or allocated authority or responsibility
hereunder may serve in more than one fiduciary capacity.


11.4.         Administrator.  The Company shall be the administrator for
purposes of section 3(16)(A) of ERISA.


11.5.         Named Fiduciaries.  The Chief Executive Officer, the Committee and
the Management Committee shall be named fiduciaries for the purpose of section
402(a) of ERISA.


 
- 24 -

--------------------------------------------------------------------------------

 


11.6.         Service of Process.  In the absence of any designation to the
contrary by the Company, the Secretary of the Company is designated as the
appropriate and exclusive agent for the receipt of service of process directed
to the Plan in any legal proceeding, including arbitration, involving the Plan.


11.7.         Administrative Expenses.  The reasonable expenses of administering
the Plan shall be payable by the Company.


11.8.         Rules, Policies and Procedures.  Any rule, policy or procedure
necessary or convenient for the administration of the Plan may be adopted by the
Management Committee.  Any rule, policy or procedure adopted by the Management
Committee in connection with the administration of the Plan shall be deemed to
be a part of the Plan.  In the event that any such rule, policy or procedure
conflicts with any provision of this Plan document that is ministerial,
procedural or technical in nature, the Plan shall be deemed amended to the
extent of the inconsistency.


11.9.         Method of Executing Instruments.  Information to be supplied or
written notices to be made or consents to be given by the Management Committee
pursuant to any provision of this Plan may be signed in the name of the
Management Committee by any person who has been authorized to make such
certification or to give such notices or consents.


11.10.       Information Furnished by Participants.  The Company and its
Affiliates shall not be liable or responsible for any error in the computation
of the Deferral Account of a Participant resulting from any misstatement of fact
made by the Participant, directly or indirectly, to the Company, and used by it
in determining the Participant’s Deferral Account.  The Company shall not be
obligated or required to increase the Deferral Account of such Participant
which, on discovery of the misstatement, is found to be understated as a result
of such misstatement of the Participant.  However, the Deferral Account of any
Participant which are overstated by reason of any such misstatement shall be
reduced to the amount appropriate in view of the truth.




SECTION 12
 
AMENDMENT AND TERMINATION


The Company expects the Plan to be permanent but since future conditions
affecting the Company cannot be anticipated or foreseen, the Company reserves
the right to amend, modify or terminate the Plan at any time by action of the
Committee.  Upon termination of the Plan, all Deferral Accounts shall remain
subject to payment in accordance with Sections 6 and 7 of the Plan, provided
that the Committee may, in connection with such termination, also amend the Plan
to provide for payment of all Deferral Accounts in a lump sum to the extent
permitted by section 409A of the Code.


 
- 25 -

--------------------------------------------------------------------------------

 


SECTION 13
 
LIFE INSURANCE CONTRACT


If the Company elects to purchase one or more life insurance contracts to
provide it with funds to make payments under the Plan, the Company shall at all
times be the sole and complete owner and Beneficiary of such contract(s), and
shall have the unrestricted right to use all amounts and exercise all options
and privileges under such contract(s) without the knowledge or consent of any
Participant or Beneficiary or any other person; neither Participant, Beneficiary
nor any other person shall have any right, title or interest whatsoever in or to
any such contract(s).




SECTION 14


CHANGE IN CONTROL


14.1.        Distributions upon Change in Control.  Notwithstanding any other
provision of this Plan, a Participant will receive a distribution of his or her
entire Deferral Account if a Change in Control occurs with respect to such
Participant.  Distribution the entire Deferral Account shall be made on the date
of the Change in Control.  Such distribution shall be made in a single lump sum
payment.  A “Change in Control” shall be deemed to have occurred with respect to
all Participants on the date that an event set forth in any one of the following
paragraphs shall have occurred with respect to the Company.  If such an event
occurs with respect to an Affiliate, then a Change in Control shall occur with
respect to all Participants employed by such Affiliate or a direct or indirect
majority owned subsidiary of such Affiliate.


 
(a)
The date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company or Affiliate that, together with
stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of such
corporation.  If any one person, or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of the Company or Affiliate, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation pursuant to this paragraph or paragraph
(b)). An increase in the percentage of stock owned by any one person, or persons
acting as a group, as a result of a transaction in which the corporation
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this paragraph. This paragraph applies only when there is
a transfer or issuance of stock of the Company or Affiliate and stock in such
corporation remains outstanding after the transaction.



 
- 26 -

--------------------------------------------------------------------------------

 


 
(b)
The date any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company or
Affiliate possessing 30 percent or more of the total voting power of the stock
of such corporation.



 
(c)
The date a majority of members of the Company’s (but not any Affiliate’s) board
of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
corporation’s board of directors before the date of the appointment or election.



 
(d)
The date that any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company or
Affiliate that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of all of the assets of the
corporation immediately before such acquisition or acquisitions; provided that a
Change in Control shall not result from a transfer of assets by the Company or
an Affiliate to (i) a shareholder of the corporation (immediately prior to the
transfer) in exchange for or with respect to the corporation’s stock, (ii) an
entity, 50 percent or more of the total value or voting power of which is owned,
directly or indirectly, by the transferor corporation immediately following the
transfer, (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding stock of the transferring corporation immediately following
the transfer, or (iv) an entity, at least 50 percent of the total value or
voting power of which is owned, directly or indirectly, by a person or group of
persons described in clause (iii)  For this purpose, gross fair market value
means the value of the assets of the corporation, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.



14.2.        Definitions and Special Rules.  For purposes of Section 14.1, the
following definitions and special rules shall apply.


 
(a)
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company or Affiliate. If a person, including an entity, owns stock in
both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders in a corporation only with respect
to the ownership in that corporation before the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.



 
- 27 -

--------------------------------------------------------------------------------

 


 
(b)
If any one person, or more than one person acting as a group, owns stock of the
Company or Affiliate possessing 30 percent or more of the total voting power of
the stock of such corporation, the acquisition of additional control of the
Company or Affiliate by the same person or persons will not be considered to
cause a Change in Control pursuant to paragraph (a) or (b) of Section 14.1.



 
(c)
The definition of Change in Control contained in this Section 14 is intended to
conform to the definition of a change in control event as set forth in section
409A and the regulations thereunder, and shall be so construed.  To the maximum
extent permitted by law, a transaction shall not be considered to constitute a
Change in Control unless it also constitutes a change in control event for
purposes of section 409A, and a transaction that constitutes a change in control
event for purposes of section 409A shall be considered a Change in Control.

 
 
SECTION 15
 
NO VESTED RIGHTS


The Plan and the elections exercisable hereunder shall not be deemed or
construed to be a written contract of employment between any Participant and the
Company or any of its Affiliates, nor shall any provision of the Plan restrict
the right of the Company or any of its Affiliates to discharge any Participant,
nor shall any provision of the Plan in any way whatsoever grant to any
Participant the right to receive any scheduled compensation, bonus, or other
payment of any nature whatsoever.




SECTION 16
 
APPLICABLE LAW


This Plan shall be construed and this Plan shall be administered to create an
unfunded plan providing deferred compensation to a select group of management or
highly compensated employees so that it is exempt from the requirements of Parts
2, 3 and 4 of Title I of ERISA and qualifies for a form of simplified,
alternative compliance with the reporting and disclosure requirements of Part 1
of Title I of ERISA. Any reference in this Plan to a statute or regulation shall
be considered also to mean and refer to any subsequent amendment or replacement
of that statute or regulation.  This Plan has been executed and delivered in the
State of Minnesota and has been drawn in conformity to the laws of that State
and shall be construed and enforced in accordance with the laws of the State of
Minnesota.
 
 
 - 28 -

--------------------------------------------------------------------------------